                                             Case 5:21-mc-80167-VKD Document 7 Filed 07/27/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        IN RE EX PARTE APPLICATION OF                  Case No. 21-mc-80167-VKD
                                            YOSHIHIDE HONDA AND HONDA
                                   9        DERMATOLOGIC CLINIC,
                                                                                           ORDER DENYING WITHOUT
                                                        Applicants.                        PREJUDICE EX PARTE
                                  10
                                                                                           APPLICATION FOR DISCOVERY
                                  11                                                       PURSUANT TO 28 U.S.C. § 1782

                                  12                                                       Re: Dkt. No. 1
Northern District of California
 United States District Court




                                  13

                                  14
                                               Applicants Yoshihide Honda (Dr. Honda) and Honda Dermatologic Clinic (the “Clinic”)
                                  15
                                       have filed an ex parte application for an order pursuant to 28 U.S.C. § 1782 authorizing service of
                                  16
                                       a subpoena for documents on Google LLC (“Google”). Dkt. No. 1. Although the proposed
                                  17
                                       subpoena is directed to Google, the applicants will use the subpoena to obtain identifying and
                                  18
                                       contact information for an individual in Japan who has a Google account.
                                  19
                                               The Court denies without prejudice the proposed subpoena. The applicants may submit an
                                  20
                                       amended or supplemental application that addresses the Court’s concerns about the scope of the
                                  21
                                       proposed subpoena, as described below.
                                  22
                                       I.      BACKGROUND
                                  23
                                               According to the application, Dr. Honda is the head dermatologist at Honda Dermatology
                                  24
                                       Clinic in Noriedacho Chuo Hamamatsu City, Shinzuoka Prefecture, Japan. Dkt. No. 1 at 2–3. On
                                  25
                                       September 24, 2020, a Google account user left a negative review on the Clinic’s Google Map
                                  26
                                       review page under the name “Lin- ta-low”. Dkt. No. 1 at 3; Dkt. No. 2-1, Ex. A. The review
                                  27
                                       asserts that Dr. Honda disregards patient safety because he allegedly prescribed medication in the
                                  28
                                             Case 5:21-mc-80167-VKD Document 7 Filed 07/27/21 Page 2 of 8




                                   1   strongest steroid class to treat a mild to moderate medical condition.1 Dkt. No. 2-1, Ex. A. The

                                   2   reviewer consulted a pharmacist who was surprised by the prescription and told the reviewer to

                                   3   stop using it immediately. Id. The applicants say that they intend to assert claims for defamation

                                   4   in Japan against the person responsible for writing the negative Google review about Dr. Honda

                                   5   and the Clinic. Dkt. No. 2 ¶ 1. Dr. Honda and the Clinic request permission to serve a subpoena

                                   6   on Google seeking “[a]ll DOCUMENTS identifying the user(s) of ACCOUNT 1 from on or about

                                   7   September 4, 2020, including all names, addresses, e-mail addresses, and e-mail address or

                                   8   telephone numbers for recovery or alternate purpose, and the name, address, and telephone

                                   9   number of ACCOUNT 1.” Dkt. No. 6-1 at 5.

                                  10             The application is supported by the declarations of Tomohiro Kanda (Dkt. No. 2), Dr.

                                  11   Honda (Dkt. No. 3), and Marianne Mu (Dkt. No. 4).

                                  12   II.       LEGAL STANDARD
Northern District of California
 United States District Court




                                  13             Pursuant to 28 U.S.C. § 1782, a district court may order the production of documents or

                                  14   testimony for use in a foreign legal proceeding, unless the disclosure would violate a legal

                                  15   privilege. 28 U.S.C. § 1782(a); Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 246–

                                  16   47 (2004). The statute may be invoked where: (1) the discovery is sought from a person residing

                                  17   in the district of the court to which the application is made; (2) the discovery is for use in a

                                  18   proceeding before a foreign tribunal; and (3) the applicant is a foreign or international tribunal or

                                  19   an “interested person.” Intel, 542 U.S. at 246.

                                  20             A district court is not required to grant an application that meets the statutory criteria, but

                                  21   instead retains discretion to determine what discovery, if any, should be permitted. Id. at 264. In

                                  22   exercising that discretion, the court considers several factors:

                                  23             (1) whether “the person from whom discovery is sought is a participant in the foreign

                                  24                proceeding”;

                                  25             (2) “the nature of the foreign tribunal, the character of the proceedings underway abroad,

                                  26                and the receptivity of the foreign government or the court or agency abroad to U.S.

                                  27

                                  28   1
                                           The Court relies on English translations of reviews written in Japanese. See Dkt. Nos. 3, 4.
                                                                                           2
                                           Case 5:21-mc-80167-VKD Document 7 Filed 07/27/21 Page 3 of 8




                                   1                 federal-court judicial assistance”;

                                   2          (3) whether the discovery request “conceals an attempt to circumvent foreign proof-

                                   3                 gathering restrictions or other policies of a foreign country or the United States”; and

                                   4          (4) whether the discovery requested is “unduly intrusive or burdensome.”

                                   5   Id. at 264–65.

                                   6          A district court’s discretion is guided by the twin aims of § 1782: providing efficient

                                   7   assistance to participants in international litigation, and encouraging foreign countries by example

                                   8   to provide similar assistance to U.S. courts. Schmitz v. Bernstein Liebhard & Lifshitz LLP, 376

                                   9   F.3d 79, 84 (2d Cir. 2004). The party seeking discovery need not establish that the information

                                  10   sought would be discoverable under the governing law in the foreign proceeding or that United

                                  11   States law would allow discovery in an analogous domestic proceeding. See Intel, 542 U.S. at

                                  12   247, 261–63.
Northern District of California
 United States District Court




                                  13          Applications brought pursuant to 28 U.S.C. § 1782 typically are considered on an ex parte

                                  14   basis, since “‘parties will be given adequate notice of any discovery taken pursuant to the request

                                  15   and will then have the opportunity to move to quash the discovery or to participate in it.’” IPCom

                                  16   GmbH & Co. KG v. Apple, Inc., 61 F. Supp. 3d 919, 922 (N.D. Cal. 2014) (quoting In re Republic

                                  17   of Ecuador, No. C10-80225 MISC CRB (EMC), 2010 WL 3702427, at *2 (N.D. Cal. Sept. 15,

                                  18   2010)). “Consequently, orders granting § 1782 applications typically only provide that discovery

                                  19   is ‘authorized,’ and thus the opposing party may still raise objections and exercise its due process

                                  20   rights by challenging the discovery after it is issued via a motion to quash, which mitigates

                                  21   concerns regarding any unfairness of granting the application ex parte.” In re Varian Med. Sys.

                                  22   Int’l AG, No. 16-mc-80048-MEJ, 2016 WL 1161568, at *2 (N.D. Cal. Mar. 24, 2016).

                                  23          Unless the district court orders otherwise, the discovery the court authorizes must be

                                  24   obtained in accordance with the Federal Rules of Civil Procedure. 28 U.S.C. § 1782(a); In re

                                  25   Letters Rogatory from Tokyo Dist. Prosecutor’s Office, Tokyo, Japan, 16 F.3d 1016, 1020 (9th

                                  26   Cir. 1994).

                                  27

                                  28
                                                                                           3
                                              Case 5:21-mc-80167-VKD Document 7 Filed 07/27/21 Page 4 of 8



                                       III.     DISCUSSION
                                   1
                                                A.     Statutory Requirements
                                   2
                                                The application satisfies the statutory requirements of 28 U.S.C. § 1782(a). First, the
                                   3
                                       proposed subpoena seeks discovery from Google, which has its principal place of business in this
                                   4
                                       district. See Dkt. No. 2-1, Ex. B. Second, the applicants request this discovery for use in a civil
                                   5
                                       action for defamation that they anticipate filing in Japan as soon as they learn the identity of the
                                   6
                                       Google account holder(s) responsible for the negative review posting. Dkt. No. 2 ¶ 1. This
                                   7
                                       proceeding before a foreign tribunal appears to be within reasonable contemplation. See Intel, 542
                                   8
                                       U.S. at 259 (adjudicative proceedings need not be pending or imminent, so long as they are within
                                   9
                                       reasonable contemplation). Third, Dr. Honda and the Clinic, as the putative plaintiffs in the
                                  10
                                       contemplated civil action, are interested persons within the meaning of the statute.
                                  11
                                                B.     Intel Factors
                                  12
Northern District of California




                                                Even if the Court has the authority to grant the application, that does not mean the Court is
 United States District Court




                                  13
                                       required to do so. Intel, 542 U.S. at 247. In determining whether judicial assistance under § 1782
                                  14
                                       is appropriate, the Court must consider the additional Intel factors.
                                  15
                                                       1.      Participation of Target in the Foreign Proceeding
                                  16
                                                Although this factor addresses whether the person from whom discovery is sought is a
                                  17
                                       party to the foreign proceeding, “the key issue is whether the material is obtainable through the
                                  18
                                       foreign proceeding.” In re Varian Med. Sys., 2016 WL 1161568, at *3 (internal quotations and
                                  19
                                       citation omitted).
                                  20
                                                According to the application, Google will not be a party to the civil action the applicants
                                  21
                                       plan to bring in Japan, and the documents the applicants seek by subpoena are located within the
                                  22
                                       United States. Dkt. No. 1 at 7; Dkt. No. 2 ¶ 16. Dr. Honda and the Clinic further contend that
                                  23
                                       such evidence is outside the reach of a Japanese court’s jurisdiction. Id. Under these
                                  24
                                       circumstances, the need for assistance pursuant to § 1782(a) is greater than it would be in
                                  25
                                       circumstances where the foreign tribunal may order parties appearing before it or third parties
                                  26
                                       within the jurisdiction to produce evidence. Intel, 542 U.S. at 264. The Court finds this factor
                                  27
                                       weighs in favor of authorizing service of the subpoena.
                                  28
                                                                                          4
                                           Case 5:21-mc-80167-VKD Document 7 Filed 07/27/21 Page 5 of 8



                                                      2.      Receptivity of Foreign Tribunal to U.S. Judicial Assistance
                                   1
                                              Under this factor, the Court considers “the nature of the foreign tribunal, the character of
                                   2
                                       the proceedings underway abroad, and the receptivity of the foreign government or the court or
                                   3
                                       agency abroad to U.S. federal-court judicial assistance.” Intel, 542 U.S. at 264. “This factor
                                   4
                                       focuses on whether the foreign tribunal is willing to consider the information sought.” In re
                                   5
                                       Varian Med. Sys., 2016 WL 1161568, at *4. “[I]f there is reliable evidence that the foreign
                                   6
                                       tribunal would not make any use of the requested material, it may be irresponsible for the district
                                   7
                                       court to order discovery, especially where it involves substantial costs to the parties involved.” Id.
                                   8
                                       (internal quotations and citation omitted). Courts have denied requests for discovery where the
                                   9
                                       foreign tribunal or government expressly says it does not want the U.S. federal court’s assistance
                                  10
                                       under § 1782. See, e.g., Schmitz, 376 F.3d at 84–85 (affirming the denial of discovery where the
                                  11
                                       German government expressly objected to the information sought due to concerns that it would
                                  12
Northern District of California




                                       jeopardize an ongoing German criminal investigation, as well as German sovereign rights); In re
 United States District Court




                                  13
                                       Ex Parte Appl. of Qualcomm Inc., 162 F. Supp. 3d 1029, 1040–41 (N.D. Cal. 2016) (concluding
                                  14
                                       that this Intel factor weighed heavily against discovery where the Korean Fair Trade Commission
                                  15
                                       filed an amicus brief stating that it had no need or use for the requested discovery).
                                  16
                                              While Dr. Honda and the Clinic represent that Japanese courts have been receptive in other
                                  17
                                       matters to assistance in discovery from the United States, the cases on which they rely do not
                                  18
                                       actually support that proposition, as neither case concerns Japanese courts’ receptivity to
                                  19
                                       discovery of the personal identifying information of individuals posting anonymous online
                                  20
                                       reviews. First, in Marubeni Am. Corp. v. LBA Y.K., the Second Circuit merely observed that
                                  21
                                       “there is no evidence in the record of what discovery would be available in, or is acceptable to, the
                                  22
                                       Japanese District Court in Tokyo.” 335 F. App’x 95, 97–98 (2d Cir. 2009). Second, in In re Ex
                                  23
                                       Parte LG Elecs. Deutschland GmbH, the discovery at issue concerned documents reflecting the
                                  24
                                       transfer of intellectual property rights between private parties, not the personal identifying
                                  25
                                       information of account holders. No. 12CV1197-LAB MDD, 2012 WL 1836283, at *1 (S.D. Cal.
                                  26
                                       May 21, 2012).
                                  27
                                              Mr. Kanda, an attorney for Dr. Honda and the Clinic who is licensed to practice in Japan,
                                  28
                                                                                         5
                                           Case 5:21-mc-80167-VKD Document 7 Filed 07/27/21 Page 6 of 8




                                   1   asserts that he is aware of no restrictions or policies under Japanese law that would limit the

                                   2   gathering of evidence that the applicants seek here. Dkt. No. 2 ¶ 15. Therefore, in the absence of

                                   3   evidence that Japanese courts would object to the applicants’ use of the information sought in the

                                   4   subpoena, or that they more generally object to the judicial assistance of U.S. federal courts, the

                                   5   Court concludes that this factor weighs in favor of authorizing service of the subpoena.

                                   6                   3.      Circumvention of Proof-Gathering Restrictions
                                   7           Under this factor, the Court considers whether the applicants’ request for discovery

                                   8   “conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of a

                                   9   foreign country or the United States.” Intel, 542 U.S. at 265. “‘A perception that an applicant has

                                  10   side-stepped less-than-favorable discovery rules by resorting immediately to § 1782 can be a

                                  11   factor in a court’s analysis.’” In re Varian Med. Sys., 2014 WL 1161568, at *5 (quoting In re

                                  12   Cathode Ray Tube (CRT) Antitrust Litig., No. C07-5944-SC, 2013 WL 183944, at *3 (N.D. Cal.
Northern District of California
 United States District Court




                                  13   Jan. 17, 2013)). Courts have found that this factor weighs in favor of discovery where there is

                                  14   “nothing to suggest that [the applicant] is attempting to circumvent foreign proof-gathering

                                  15   restrictions.” In re Google, Inc., No. 14-mc-80333-DMR, 2014 WL 7146994, at *3 (N.D. Cal.,

                                  16   Dec. 15, 2014); see also In re Eurasian Natural Resources Corp. Ltd., No. 18-mc-80041-LB, 2018

                                  17   WL 1557167, at *3 (N.D. Cal., Mar. 30, 2018) (finding that the third Intel factor weighed in favor

                                  18   of discovery where there was “no evidence” of an attempt to circumvent foreign proof-gathering

                                  19   restrictions or policies).

                                  20           As noted above, Mr. Kanda asserts that he is not aware of any restrictions or policies under

                                  21   Japanese law that would limit the gathering of evidence that Dr. Honda and the Clinic seek here.

                                  22   Dkt. No. 2 ¶ 15. Dr. Honda and the Clinic also observe that evidence in Google’s possession is

                                  23   outside the reach of a Japanese court’s jurisdiction. Id. ¶ 14. In the absence of contrary

                                  24   information regarding the procedures acceptable to a Japanese court for identifying the Google

                                  25   account holders, the Court concludes that this factor weighs in favor of authorizing service of the

                                  26   subpoena.

                                  27                   4.      Unduly Burdensome or Intrusive Discovery
                                  28           Under this factor, the Court considers whether the discovery sought is “unduly intrusive or
                                                                                         6
                                           Case 5:21-mc-80167-VKD Document 7 Filed 07/27/21 Page 7 of 8




                                   1   burdensome.” Intel, 542 U.S. at 265.

                                   2          The applicants’ attorney, Mr. Kanda, contends that the Google account holder’s identity is

                                   3   needed to bring a defamation lawsuit in Japan. Dkt. No. 2 ¶ 13. The proposed subpoena to

                                   4   Google seeks “all documents” identifying user(s) of Google the account from which the review

                                   5   was posted, including all names, addresses, e-mail addresses, e-mail address or telephone number

                                   6   for recovery or alternate purpose, and the name, address, and telephone number of the account

                                   7   holder. Dkt. No. 6-1 at 5. The subpoena seeks all such documents from September 4, 2020 (the

                                   8   date of the posting) to the present date—nearly 10 months’ worth of identifying information. Id.

                                   9   The application does not explain why the applicants require identifying documents spanning 10

                                  10   months to identify the account holder.

                                  11          There is no question that the proposed subpoena intrudes upon the privacy interests of the

                                  12   Google account holder whose information the applicants seek, and the Court questions whether
Northern District of California
 United States District Court




                                  13   the procedures typically available for addressing and resolving challenges to a subpoena served

                                  14   pursuant to an ex parte application adequately protect the interests of the account holder here. As

                                  15   a practical matter, individuals in Japan may not be able to easily invoke the available U.S. judicial

                                  16   processes to object to the proposed subpoena, and it is not clear whether or to what extent Google

                                  17   may act to protect the privacy interests of its account holders.

                                  18          Here, Dr. Honda and the Clinic may address the Court’s concerns about the breadth of the

                                  19   subpoena by narrowing the scope of documents requested for the account so that the request is

                                  20   limited to documents sufficient to identify (by name, telephone number, email address and mailing

                                  21   address) the person or persons who used or controlled the account on the date each negative

                                  22   review was posted. Alternatively, Dr. Honda and the Clinic may file an amended or supplemental

                                  23   application that explains why it requires the broader range of documents listed in its proposed

                                  24   subpoena.

                                  25          In addition, the Court’s concerns about the account holder’s privacy interests can be

                                  26   addressed by adopting procedural protections to ensure that any objections an account holder may

                                  27   have to disclosure of his or her information are addressed by the Court before disclosure is made.

                                  28   Specifically, if the Court authorizes service of a subpoena, it will require Google to give the
                                                                                         7
                                             Case 5:21-mc-80167-VKD Document 7 Filed 07/27/21 Page 8 of 8




                                   1   account holder an opportunity to object and to notify the Court of any objections it receives from

                                   2   the account holder before Google discloses any objected-to documents to Dr. Honda and the

                                   3   Clinic.

                                   4   IV.       CONCLUSION
                                   5             Dr. Honda and the Clinic’s application meets the statutory criteria for an order authorizing

                                   6   service of a modified subpoena. While some of the factors that inform the Court’s exercise of its

                                   7   discretion under Intel favor authorizing service of a modified subpoena, the last factor does not.

                                   8   For the reasons explained above, the Court denies Dr. Honda and the Clinic’s application without

                                   9   prejudice. Dr. Honda and the Clinic may file an amended proposed subpoena that narrows the

                                  10   documents requested, or it may file an amended or supplemental application in support of its

                                  11   original subpoena, by August 10, 2021.

                                  12             IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: July 27, 2021

                                  14

                                  15
                                                                                                      VIRGINIA K. DEMARCHI
                                  16                                                                  United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           8
